UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4467



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MATHEW ARCHIE, a/k/a Matthew Archie,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CR-98-1184)


Submitted:   February 10, 2000         Decided:     February 15, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leesa Washington, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Harold Watson Gowdy, III, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mathew Archie appeals his criminal conviction for possession

of cocaine base with the intent to distribute in violation of 21

U.S.C.A. § 841 (West 1994 & Supp. 1999).    We affirm.   Archie’s at-

torney has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), raising two possible issues for appeal:     (1)

the validity of Archie’s guilty plea; and (2) the propriety of

Archie’s sentence.   Our review of the record reveals no reversible

error as to either of these issues or the issues raised in Archie’s

pro se supplemental brief.

     Pursuant to Anders, this court has reviewed the record for

potential error and has found none.    Therefore, we affirm Archie’s

sentence and conviction.     This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.     If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave to

withdraw from representation.    Counsel’s motion must state that a

copy thereof was served on the client.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED


                                   2